Citation Nr: 1511458	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, earlier than November 13, 2006, for the grant of a total disability rating based on individual unemployability (TDIU) based on service connected disabilities.

2.  Entitlement to an earlier effective date, earlier than November 13, 2006, for basic eligibility to Dependents' Educational Assistance (DEA) under 38 C.F.R. § chapter 35.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's Virtual VA file and Veterans Benefits Management System file and has considered the records contained therein.

The Board notes that the Veteran had perfected an appeal of the denial of additional dependency benefits for his stepdaughter.  See attorney's letter of November 4, 2011.  In an August 2012 letter, the RO informed the Veteran that a special review of the file was conducted in July 2012 and as a result his award was adjusted.  The letter informs the Veteran that he is being paid as a veteran with two dependents, his wife and stepdaughter.  The letter reflects the adjustment was retroactive to July 1, 2006 when a school child adjustment was made.  As the Veteran was seeking to be paid at the greater benefit retroactively to July 2006, the benefit granted by the RO is the full benefit sought on appeal.  Accordingly, this issue is no longer before the Board.

The Board further notes that in a January 2013 letter, the Veteran's former attorney representative, informed the Board he was no longer representing the Veteran.  There is no evidence in the file that the Veteran has secured a new representative.  

The Board has reviewed and considered all of the documents contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in February 2014 report of contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an earlier effective date for the grant of TDIU.  By way of history, the Veteran applied for TDIU in October 2002.  He stated he had been unable to work since 1997.  At the time, he had a claim pending for an increased disability rating for his service connected disabilities.  Service connection was in effect for neuromas of the right arm, bilateral hearing loss, thrombophlebitis of the left forearm and ulnar neuropathy of the left arm, all rated as 10 percent disabling.  A combined evaluation of 40 prevent was assigned.  

In a rating decision of February 2003, the RO denied the Veteran's claim for increased disability ratings.  The Veteran appealed the denial.  In an August 2007 decision, the Board denied an increased disability rating for a scar of the right wrist, neuromas of the right forearm, thrombophlebitis of the left arm, ulnar neuropathy of the left arm, but granted a separate 10 percent disability rating for scars on the right arm.  Entitlement to TDIU was remanded for further development.

In an October 2009 decision, the Board denied entitlement to TDIU.  The Veteran appealed the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  

In a January 2010 rating decision, the RO granted service connection for right shoulder internal derangement and assigned a 30 percent disability rating effective November 13, 2006.  A combined disability rating of 80 percent was effective November 13, 2006.  

In March 2010, the Court, pursuant to a Joint Motion for Remand dated that same month, remanded the claim for TDIU to the Board for readjudication.  In a January 2011 decision, the Board granted TDIU.

In a January 2011 rating decision, the RO implemented the Board's decision and assigned an effective date for TDIU of November 13, 2006.  The Veteran has appealed the assigned effective date arguing that he is entitled to TDIU from the date he filed the claim.

After careful review of the claims file, the Board concludes that a remand of the claim is required for additional development prior to adjudication.  In regards to the claim for an earlier effective date for DEA, the Board notes that the issue is inextricably intertwined with the effective date of the grant of TDIU and the Board will defer the issue until the requested development below has been completed.

The Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2014).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for TDIU is a claim for increased compensation if, as in this case, the 'disability upon which entitlement to TDIU is based has already been found to be service connected.'  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

The Board recognizes that from October 2002 to July 22, 2004, the Veteran did not meet the schedular percentage requirements for TDIU.  If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Accordingly, the Board finds that referral to the Director is appropriate for consideration of an extraschedular TDIU prior to July 22, 2004.  

From July 22, 2004, to November 13, 2006, service connection was in effect for bilateral hearing loss rated as 30 percent disabling; and tinnitus, scar of the right wrist, neuromas of the right forearm, scar of the right arm, ulnar neuropathy of the left arm, and thrombophlebitis of the left forearm, all rated as 10 percent disabling.  The combined disability rating was 70 percent.  As the Veteran's hearing loss disability and tinnitus share a common etiology (inservice noise exposure) these should be considered as one disability for purposes of 38 C.F.R. § 4.16(a).  The 30 percent assigned for hearing loss disability combined with the 10 percent assigned for tinnitus results in a rating of 40 percent.  With additional disabilities resulting in a combined service-connected rating of 70 percent, the threshold requirements for establishing a schedular TDIU are meet for the period from July 22, 2004, to November 13, 2006.  

The record shows that the Veteran has been unemployed since 1997.  Indeed, he was awarded VA pension effective August 15, 1997.  However, the record is unclear as to whether the Veteran was unemployable from October 2002 to November 13, 2006 due to his service connected disabilities.

The record shows that the Veteran had a limited educational background with a GED and 60 college credits.  Also, he had limited work experience as he was incarcerated for 22 years.  Moreover, prior to 1997, he was employed as a roofer and siding installer, a trade which was noted to be affected by his service connected disabilities.  It is noted that a January 2003 VA examiner stated that the Veteran could not be employed as a roofer due to his service connected disabilities, but he could be trained for a different kind of job.  However, it is unclear as to whether the examiner considered the Veteran's educational level and prior work experience.  Moreover, the fact that the Veteran can be trained for a different job does not equate to being gainfully employable.  On remand, an opinion should be obtained to determine whether it is factually ascertainable that the Veteran was unemployed as a result of his service connected disabilities prior to November 13, 2006.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a retrospective social and industrial survey to ascertain if his service-connected disabilities alone precluded him from securing and maintaining substantially gainful employment in light of his work history and level of education prior to November 13, 2006.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination.  It is imperative for the social and industrial survey examiner to understand that the focus of the inquiry is not on why he is currently unemployed, but rather it is on whether or not his service-connected disabilities alone would preclude substantially gainful employment prior to November 13, 2006 in light of his education and work history.

2.  If the claim remains denied, then refer the claim of entitlement to TDIU prior to July 22, 2004 to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The claims file and a copy of this remand should be provided to the Director of Compensation and Pension. 

3.  Thereafter, the claims should be readjudicated.  If the full benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


